Citation Nr: 0109059	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran, who had active service from November 
1973 to April 1974, from August 1975 to January 1976, and 
from January 1979 to March 1979, appealed that decision.

A March 2000 Board decision reopened the veteran's claim for 
service connection on the basis of new and material evidence, 
and remanded the claim to the RO for further development.  
That development has been completed, and the claim has again 
been referred to the Board.


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service or 
within one year following the veteran's period of service 
that terminated in January 1976.

2.  The veteran has reported suffering head trauma during 
service.

3.  Competent medical evidence has not been submitted that 
would establish a relationship between the veteran's service 
or any incident thereof and a current psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may such be presumed to be the result of 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder.  In October 1999 correspondence, the 
veteran's representative asked that the veteran's claim for 
service connection for a psychiatric disorder be expanded to 
include post-traumatic stress disorder.  The veteran likewise 
stated in correspondence received by the RO in July 2000 that 
his psychiatric claim include post-traumatic stress disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as psychosis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, one year, is 
sufficient to establish service connection.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  
However, this presumption is only applicable to veterans with 
90 days of service or more.  The 90 days service must be 
continuous.  38 C.F.R. § 3.307(a)(1).  Alternatively, a claim 
may be granted based upon the application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Service connection for post-traumatic stress disorder 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also, 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act.  The veteran has been provided VA 
examinations, and pursuant to the RO's request, a physician 
has provided an opinion on the contended causal relationship.  
The RO has obtained service medical records, which are 
complete, and extensive VA treatment records have been 
obtained.  The veteran has been provided a statement and 
supplemental statements of the case on his claim, which 
substantially complies with the additional mandates of the 
Act.  Further development does not appear to be warranted.

Service medical records show that the veteran suffered trauma 
to the head with possible loss of consciousness in November 
1973.  His scalp was lacerated, and he was referred for an X-
ray, which was normal.  While the veteran reported depression 
or excess worry in the medical history portion of a December 
1975 separation examination report, the service department 
physician made no comment or noted the presence of any 
psychiatric problems at that time.  There are no other 
references to psychiatric problems or complaint in service, 
including his one month and 22 days of active service that 
ended in March 1979.  

The RO received the veteran's initial claim for service 
connection for a psychiatric disorder and residuals of a head 
injury in July 1977.  In August 1977 correspondence, the RO 
asked the veteran to provide further information on his 
claim.  The veteran did not respond, and a November 1977 
decision letter denied the veteran's claims.  The RO received 
another claim in November 1981.  The veteran's mother 
indicated in his application that he was seeking service 
connection for schizophrenia and for residuals from a head 
injury from an assault that occurred during service, and that 
she was seeking to be appointed his guardian because of his 
incompetency.  In support of the claim, a physician's 
certificate from the Probate Court of the State of Michigan 
noted that the veteran had paranoid type schizophrenia as of 
October 1981.  In a statement dated in December 1981, the 
veteran related that he was struck on the head during service 
in Korea by other soldiers.

The RO afforded the veteran a VA psychiatric examination in 
February 1982.  The veteran's mother accompanied him to the 
examination, and the examiner commented that the veteran's 
mother seemed to dominate the interview.  The veteran's 
mother related that the veteran was struck on the head while 
in Korea, resulting in a brain injury and current psychiatric 
problems.  The examiner noted that the veteran had poor 
grooming and hygiene, and that he spoke of being married to 
Jesus' daughter.  The veteran was unable to relate his 
service experience, and was diagnosed with catatonic-type 
schizophrenia.  A June 1982 rating decision denied service 
connection for residuals of head trauma, and a July 1982 
rating decision denied service connection for a psychiatric 
disorder.

The veteran has been provided substantial VA and private 
treatment for his psychiatric disorder since his initial 
claim.  He has most consistently been diagnosed with a form 
of schizophrenia.  These records reflect that the veteran's 
level of impairment has been severe over the years.  An 
etiology of the veteran's psychiatric disorder is not 
contained in these records, and thus, they are not 
particularly probative as to an initial claim for service 
connection.  Nonetheless, the Board does note that the 
veteran related in September 1984 to a social worker that his 
problems began about two and a half years previously, when he 
had a UFO encounter, seeing a spaceship.  A March 1988 report 
from the Northville Regional Psychiatric Hospital references 
the veteran's daily use of mescaline and alcohol, in 
conjunction with smoking both marijuana and crack cocaine.

Central to the Board March 2000 decision to reopen the 
veteran's claim was another March 1988 medical opinion from 
the Northville Regional Psychiatric Hospital that stated that 
the veteran had residual schizophreniform illness apparently 
associated with old severe head injuries.  This diagnosis was 
based on the veteran's report of severe head injuries in 1973 
and 1975 during service.  The report continued that the 
veteran heard voices when quiet, and the veteran related that 
this was the result of in-service head trauma.  The Board 
found that the opinion was sufficient to establish a 
relationship between the veteran's service and a current 
diagnosis of a psychiatric disorder.  The Board also found 
that April 1998 supporting statement from Michael Somes was 
sufficient to reopen a claim based upon in service 
incurrence.  In this respect, the credibility of evidence is 
to be presumed in claims to reopen, and weighing the evidence 
is improper at this stage.  Justus v. Principi, 3 Vet. App. 
510, 513 (1993).

As noted in the Board's March 2000 decision and remand, the 
veteran and his wife testified at a hearing before an RO 
hearing officer in March 1998 and before the undersigned 
Board Member in November 1999 that the veteran was struck in 
the head while serving in Korea by another soldier who feared 
that the veteran would reveal his blackmarket activities, 
including trading with North Korean soldiers.  His testimony 
during this claim substantially mirrors his assertions made 
during previous claims, and in a similar manner, replicates 
his statement received by the RO in October 1998 that after 
being struck in the head by another soldier in Korea, North 
Korean soldiers administered painful acupuncture that then 
led to audio hallucinations.

As a result of the Board's March 2000 decision and remand, 
the RO was requested to provide the veteran with a 
neurological and psychiatric VA examinations in order to 
determine the etiology of the veteran's asserted psychiatric 
disorder.  The veteran informed the examiner who conducted 
the resulting June 2000 VA neurological examination that he 
sustained a head injury in 1975, and was unconscious for four 
hours.  However, the veteran continued, he did not seek 
treatment at the time.  More recently, the veteran stated 
that he suffered from stress and auditory hallucinations.  
The neurological examiner stated that the veteran was alert 
and cooperative, but showed impairment of memory, thinking 
and judgment.  That examiner stated that while the veteran 
had a closed head injury, there were no neurological 
residuals or objective signs of head injury.  He concluded 
that there was no indication in medical literature or from 
his personal experience that would relate that a closed head 
injury would result in schizophrenia.

The psychiatric examination was conducted the same day.  The 
psychiatric examiner commented that the veteran was a poor 
historian, and that he had difficulty presenting information.  
Elaborate delusions were also described, including a post-
service kidnapping.  The veteran reported that he heard 
voices regularly, and that these voices originated during his 
service in Korea, after being struck in the head.  The 
veteran denied seeing a psychiatrist during service in one 
part of the examination, but the examiner stated that the 
veteran also had no recollection of seeing a psychiatrist 
during service.  While the examiner did note the 1983 record 
of mescaline abuse, he stated that there were no current 
substance abuse issues, and the veteran specifically denied a 
previous use of mescaline.  Based upon a review of the 
record, as well as the examination, the examiner stated that 
it was highly unlikely that any reported in-service head 
injury caused schizophrenia.  However, the examiner 
continued, the veteran's mental illness began during service, 
and is thus service-related.  

In September 2000, the RO asked the psychiatric examiner to 
explain the rationale that supported the opinion that the 
veteran's psychiatric disorder originated in service.  In 
October 2000, the psychiatric examiner responded.  He stated 
that he reviewed the claims file and record, and related that 
the veteran informed him that he was first hospitalized for 
mental illness during service.  Further, the examiner stated 
that the veteran also reported that he first heard voices 
during service.  His opinion was based solely on the 
veteran's reports that his illness began during service.

For the following reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As an initial matter, the Board finds that the preponderance 
of the evidence is against a claim for service connection for 
post-traumatic stress disorder, as no clinician had 
characterized the veteran's psychiatric disability in this 
manner.  As such, further development is not required here.  
In addition, the Board notes that service connection cannot 
be presumed the result of the veteran's service.  The veteran 
did not have 90 days of service that terminated in 1979, and 
the regulations that provide for presumptive service 
connection on the basis of initial incurrence within one year 
following separation mandate that a veteran have 90 days of 
service for the presumption to apply.  38 C.F.R. 
§ 3.307(a)(1).  The veteran did not have 90 days of 
continuous service for the period that ended in 1979, and 
thus, the veteran is not entitled to presumptive service 
connection.  Moreover, from the evidence of record, the 
veteran's psychosis was not manifest within one year 
following his separation from service in 1979.  Rather, the 
veteran first received a diagnosis in 1981.  Accordingly, 
service connection cannot be presumed the result of service.

The veteran's central theory is that he has schizophrenia 
resulting from head trauma.  While the 1988 record suggests 
this, this opinion is based exclusively on a report from the 
veteran, and appears to be nothing more than the veteran's 
view of his schizophrenia's etiology, as transcribed by the 
clinician.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical history, merely 
because it is transcribed by a medical professional, does not 
rise to competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the veteran has consistently 
had problems with history, and as he has related that he was 
assaulted by North Koreans, and has reported marrying Jesus' 
daughter, his version of events is not reliable, and 
transcription of his history does not rise to competent 
medical evidence.  In contrast, the June 2000 VA neurological 
examination report contained an opinion that specifically 
discounted any possible relationship.

The evidence of record reasonably raises another theory:  the 
veteran's schizophrenia began during service.  In this 
regard, the October 2000 follow-up opinion stated that as the 
veteran had in-service psychiatric hospitalization, and 
because hallucinations began during service, the veteran's 
schizophrenia first began during service.  However, this 
conclusion was based solely on an inaccurate history, and 
there is in fact no reference to in-service psychiatric 
treatment in the June 2000 VA psychiatric examination report.  
As noted above, this recitation of history does not rise to a 
competent opinion relating etiology.  Id.  In this case, 
there is no reference in service medical records that would 
reflect any psychiatric treatment.  The only reference in his 
service medical records is a self-report of depression or 
excess worry in the report of medical history portion of a 
December 1975 separation examination report.  However, the 
service department examiner found the veteran's complaints to 
be of no importance, and a psychiatric disability was by no 
means noted on that examination report.  

As noted by the psychiatric examiner who gave the June 2000 
opinion, the veteran is a poor historian.  The Board 
emphasizes that the veteran now reports that he recalls 
hearing voices during his service, the veteran has also 
claimed being married to Jesus' daughter, seeing a UFO, and 
receiving acupuncture from North Korean soldiers.  The 
veteran's version of events that he now recalls must be 
viewed through his prior history.  In this respect, the Board 
does not question the veteran's truthfulness.  Rather, the 
Board finds that the veteran appears to have lost touch with 
reality many years ago, and his current recall cannot be 
relied upon to provide an accurate history.  

The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

